 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2867 
 
AN ACT 
To reauthorize the International Religious Freedom Act of 1998, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Commission on International Religious Freedom Reform and Reauthorization Act of 2011.  
2.Establishment and composition 
(a)TermsSection 201(c) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(c)) is amended—
(1)by striking paragraph (1) and inserting the following: 
 
(1)In generalThe term of office of each member of the Commission shall be 2 years. An individual, including any member appointed to the Commission prior to the date of the enactment of the United States Commission on International Religious Freedom Reform and Reauthorization Act of 2011, shall not serve more than 2 terms as a member of the Commission under any circumstance. For any member serving on the Commission on such date who has completed at least 2 full terms on the Commission, such member's term shall expire 90 days after such date. A member of the Commission may not serve after the expiration of that member’s term. ; and 
(2) by adding at the end the following new paragraph: 
 
(3)Ineligibility for reappointmentIf a member of the Commission attends, by being physically present or by conference call, less than 75 percent of the meetings of the Commission during one of that member’s terms on the Commission, the member shall not be eligible for reappointment to the Commission. .  
(b)Election of chairSection 201(d) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(d)) is amended by inserting at the end the following: No member of the Commission is eligible to be elected as Chair of the Commission for a second, consecutive term..  
(c)Application of Federal Travel Regulation and Department of State Standardized Regulations to the CommissionSection 201(i) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(i)) is amended by adding at the end the following: Members of the Commission are subject to the requirements set forth in chapters 300 through 304 of title 41, Code of Federal Regulations (commonly known as the Federal Travel Regulation) and the Department of State Standardized Regulations governing authorized travel at government expense, including regulations concerning the mode of travel, lodging and per diem expenditures, reimbursement payments, and expense reporting and documentation requirements..   
3.Application of antidiscrimination laws 
(a)In GeneralSection 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended by inserting after subsection (f) the following new subsection: 
 
(g)Application of antidiscrimination lawsFor purposes of providing remedies and procedures to address alleged violations of rights and protections that pertain to employment discrimination, family and medical leave, fair labor standards, employee polygraph protection, worker adjustment and retraining, veterans’ employment and reemployment, intimidation or reprisal, protections under the Americans with Disabilities Act of 1990, occupational safety and health, labor-management relations, and rights and protections that apply to employees whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, all employees of the Commission shall be treated as employees whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives and the Commission shall be treated as an employing office of the Senate or the House of Representatives. . 
(b)Pending claimsAny administrative or judicial claim or action pending on the date of the enactment of this Act may be maintained under section 204(g) of the International Religious Freedom Act of 1998, as added by subsection (a).  
4.Authorization of appropriationsSection 207(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6435(a)) is amended by striking for the fiscal year 2003 and inserting for each of the fiscal years 2012 through 2014.  
5.Standards of conduct and disclosureSection 208 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435a) is amended— 
(1)in subsection (c)(1), by striking $100,000 and inserting $250,000; and  
(2)in subsection (e), by striking International Relations and inserting Foreign Affairs.  
6.TerminationSection 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) is amended by striking September 30, 2011 and inserting September 30, 2014.  
7.Report on effectiveness of programs to promote religious freedom 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the implementation of this Act and the amendments made by this Act.  
(b)ConsultationThe Comptroller General shall consult with the appropriate congressional committees and nongovernmental organizations for purposes of preparing the report.  
(c)Matters To be includedThe report shall include the following: 
(1)A review of the effectiveness of all United States Government programs to promote international religious freedom, including their goals and objectives.  
(2)An assessment of the roles and functions of the Office on International Religious Freedom established in section 101(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6411(a)) and the relationship of the Office to other offices in the Department of State.  
(3)A review of the role of the Ambassador at Large for International Religious Freedom appointed under section 101(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6411(b)) and the placement of such position within the Department of State.  
(4)A review and assessment of the goals and objectives of the United States Commission on International Religious Freedom established under section 201(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(a)).  
(5)A comparative analysis of the structure of the United States Commission on International Religious Freedom as an independent non-partisan entity in relation to other United States advisory commissions, whether or not such commissions are under the direct authority of Congress.  
(6)A review of the relationship between the Ambassador at Large for International Religious Freedom and the United States Commission on International Religious Freedom, and possible reforms that would improve the ability of both to reach their goals and objectives.  
(d)DefinitionIn this section, the term appropriate congressional committees has the meaning given the term in section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
